Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                February 12, 2016

The Court of Appeals hereby passes the following order:

A16A0676. CRAWFORD v. THE STATE.

      This appeal was docketed on December 11, 2015. On January 19, 2016, this
Court ordered appellant to file her brief and enumeration of errors within 10 days.
      As of the date of this order, appellant has failed to file her brief and
enumeration of errors. Therefore, this appeal is DISMISSED. See Court of Appeals
Rules 13 and 23 (a).

                                      Court of Appeals of the State of Georgia
                                                                           02/12/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.